DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending in the application.

The examiner assigned to the current application has been changed. The new examiner's name and contact information are stated at the end of this action. Applicant is requested to note the change.

Upon further consideration, the election of species requirement in the restriction requirement dated 12/18/20 is withdrawn and all species encompassed by the claims of elected invention are examined. Furthermore, per the interview summary dated 3/8/21, claims are regrouped and claims 1-9, 16-20 are included in Group I. Applicant’s election of Group III invention (claims 16-20) in the reply filed on 2/17/21 is acknowledged, and the traversal arguments therein are directed to the election of species requirement only. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Priority
Presently filed application is a CIP of 14/775,023, which relies on provisional filing date of 3/15/2013 (PRO 61/787,668). Elected invention in the present application is directed to a 

Information Disclosure Statement
In the IDS dated 8/23/18, NPL citations without the date of publication have been struck off.

Claim Interpretation
In claim 1 recites the limitation, “30 to 90% by weight of film forming polymer”. The limitation is interpreted in light of the specification and in light of claim 4. In Example 1 in the specification, Polynt Aquamac 575 acrylic resin dispersion is referred to as acrylic film forming polymer [00129]. Claim 4 recites the limitation “wherein said acrylic film-forming polymer is present as an aqueous dispersion”. Therefore, examiner interprets the limitation “30 to 90% by weight of film forming polymer” as recited in claim 1 to mean “30 to 90% by weight of film forming polymer dispersion”. Additionally, “a compatibilizing polymer” recited in claim 1 is interpreted as a polymer capable of improving miscibility of the film forming polymer and poly acidic polymer in light of [0095] of the specification.

Claim Objections
Claims 1, 3, 5, 6, 17, 19, 20 are objected to for the following:
In claim 1, the “percent” may be replaced with “%” to maintain consistency within the claim. The phrase “using aqueous means” may be deleted to avoid redundancy as the claimed compositions include an aqueous medium. The claim should be amended to recite 30 to 90% by 
Claims 3 and 5 are missing a period at the end of the claim. In claim 3 and 5, the phrase “or combinations” should be amended to recite “and combinations” thereof.
Claims 6 and 19 should be amended to recite that the vinyl or vinylidene having a carboxylic acid group capable of salt formation is in polymerized form, or that the resin comprises a structural unit of the recited monomer.
Claim 16 may be amended to recite “wherein upon addition of the paint additive to a latex based aqueous paint to provide for a paint additive-containing latex-based paint…”, and to recite the weight % as based on the weight of the paint additive-containing latex-based paint, so as to improve clarity. Additionally, the recitation “poly acidic material” and “the poly acidic acid” may be amended to poly acidic polymer as in claim 1 to maintain consistency. 
In claim 17, the phrase “such that when…aqueous buffer” may be deleted to avoid redundancy. Additionally, the phrase “imparts removeability to …. via an aqueous buffer” should be amended to recite “imparts removeability of….with an aqueous buffer. Applicants are requested to amend claim 17 in light of amendment proposed below for claim 16.
Claim 19 recites the limitation “poly oxazoline polymer is preferably selected”. The term “preferably” should be deleted to further limit the polyoxazoline polymer of claim 16 to the species recited in claim 19. Additionally “poly oxazoline” in claim 19 should be amended to recite “polyoxazoline” for consistency. Furthermore, “or combinations thereof” should be amended to recite “and combinations thereof”.
Claim 20 should be amended to recite a buffer having a concentration of at least 0.5M, as supported by [0035] of the specification.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the following:
“alkyl-amine type (e.g., methylamine; dimethyl amine; ethylamine; propyl amine; cyclohexylamine; triethylentetramine (TETA), or hexamethylentetramine (EMTA), or similar); alkyl amino alcohols (e.g., monoethanolamine (MEA); triethanolamine (TEA); dimethylethanolamine (DMEA); methyldiethanolamine (MDEA), or similar; alkyl aryl alcohol amines (e.g., 2-(methyl(phenyl)amino)ethanol, 2,2'-(phenylazanediyl)diethanol, or and 2-(phenylamino)ethanol, or similar); and mono-, oligo-, and poly-carboxylate salts, (e.g); combinations or mixture of polymeric poly-carboxylates, with azoles, molybdenum, and nitrite and nitrate salts, phosphates, stabilized silicates and transition metal compounds; triazoles, benzotriazole; tannates; inorganic inhibitors including chromates, silicates, stannates, zinc oxide, etc)”
The term "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Likewise, the terms “type” and “etc” render the claim indefinite because the claim include elements not actually disclosed, thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
	Claim 16 recites the limitation “said latex based paint serves as an acrylic film forming polymer, and is present between 30 and 90% of the entire formulation by weight”. The limitation lacks clarity. It is unclear if the recited % corresponds to the weight of the film forming polymer (i.e. a dispersion, see paragraph 5 above) or to the weight of the latex-based aqueous paint in the entire formulation. Additionally, the recited “the poly acidic acid” lacks proper antecedent basis.
Examiner interprets the claim as reciting 30 and 90% by weight of acrylic film forming dispersion, 5 to 50% by weight of compatibilizing polymer and 0.1 to 30 % by weight of poly acidic acid polymer, based on the weight of the entire formulation, i.e. based on the paint additive-containing latex based paint.
	Claim 18 recites the limitation “the composition”.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets the claimed limitation as being drawn to the entire latex-based paint formulation/composition comprising the paint additive.
	Claims 17-20 are included in this rejection because of their dependence on rejected base claim 16.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolbers et al. (WO 2014143705 A1).
Wolbers teaches a composition comprising a volatile base, 30-60 wt.% film-forming acrylic polymer as a dispersion, 20-50 wt.% % 2-poly(ethyl-2-oxazoline) miscible with the acrylic polymer (reads on compatibilizing polymer), 0.1-10 and a poly acidic polymer , which is removeable by resolubilizing under specific pH conditions using an aqueous buffer (Ab., [0083], Examples, ref. claims) (meets limitations of claim 1, 4, 5).
With regard to claims 2 and 7, the reference teaches compositions further comprising a UV stabilizer, a coalescence material, a de-foaming agent, an anti-microbial agent, a colorant, an agent to protect from temperature swings, and a flattening agent (ref. claim 2).
With regard to claims 3 and 4, the reference teaches that the acrylic polymer may be a group consisting of acrylic emulsions styrene/acrylic emulsions (ref. claims 3, 5).
With regard to claim 6, the reference teaches that the poly acidic material is an acrylic resin comprising at least one vinyl or vinylidene moiety having a carboxylic acid group capable of salt formation (ref. claim 7).
With regard to claims 8 and 9, the reference teaches ethanolamine, diethanolamine, triethanolamine and various other ethylic and methylic primary, secondary and tertiary amines (reads on claimed anti-corrosive agent) (col. 9, lines 12-16).
With regard to claims 16, the reference teaches blending a solution A of EUDRAGIT® Resin S-100 (i.e. on poly acidic polymer) and solution B of Aquazol A-200 (i.e. a polyoxazoline polymer) (reads on claimed paint additive) (Example 1). With regard to the preamble and intended use limitation in claim 16, 17, 18 and 20, the discussion from paragraph 11 above is incorporated herein by reference. As such, the prior art teaches further blending the blended (A+B) with a thickener, an acrylic polymer dispersion and optionally a biocide/antifoamer to provide for a coating composition, and its removeability by a buffer at pH 8 (Example 1, reference claims). 
With regard to claim 19, it is noted that disclosed Aquazol A-200 reads poly(2-ethyl-2-oxazoline).

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirsch (US 2011/0049053 A1).
Hirsch teaches a mixture of poly(2-ethyloxazoline) (reads on polyoxazoline polymer of claim 16) and acrylic acid copolymer (reads on poly acidic material) (CARBOSPERSE® K-XP212) as a scale inhibitor. The disclosed mixture meets the compositional limitations of the claimed paint additive (claim 16). It is noted that the limitations "paint additive" in the preamble and “for addition to a latex based aqueous paint…30% by weight.” in the body of the claim 16 are deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Hirsch’s mixture. The intended use language must result in a structural difference to patentably distinguish over the prior art. If the prior art structure or composition is capable of performing the intended use, then it meets the claim. MPEP 2111.02.
With regard to claims 19 and 17, Hirsch teaches a mixture of poly(2-ethyloxazoline) and acrylic acid copolymer, i.e. a poly acidic polymer comprising a structural unit of a vinyl monomer having a carboxylic acid group capable of salt formation. The disclosed mixture meets the claimed compositional limitations of the paint additive and on this basis, must be capable of imparting removeability when included in a latex based paint.
In light of above, presently cited claims are anticipated by the reference.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 4,067,837), in view of either Chiu et al. (https://pubs.acs.org/doi/abs/10.1021/ba-1986-0213.ch023, Year 1986, pages 425-433) or Akkerman et al. (US 2014/0005322 A1).
Miller teaches emulsion coating compositions comprising particulate film-forming thermoplastic and thermosetting resins, such as an acrylic emulsion polymers containing about 46 wt.% polymer solids (i.e. an acrylic film forming polymer as a dispersion), and a coating composition comprising solids content, excluding pigment, at 35 wt.% (Ab., col. 4, lines 28-60, col. 6, lines 12-15). The reference further teaches pH control agents, such as ammonium hydroxide, dimethylethanol amine and diethanol amine (read on volatile base), thickening agents such as polyacrylic acid and ammonium salts thereof (reads on poly acidic polymer) (col. 5, lines 12-25, 32-35), and compositions comprising Rhoplex polymers at 50-95 vol%, water, a thickening agent (Acrysol® G110) in an amount of trace to 10% wt. of the resin (col.11, lines 5-40. It is noted that Acrysol® G110 is ammonium polyacrylate.
The prior art fails to disclose a composition (a) comprising a compatilizing polymer, (b) comprising components in amounts as in the claimed invention (claim 1) and (c) capability of being removed by an aqueous buffer.
With regard to (a), secondary reference to Chiu teaches poly(2-ethyl-2-oxazoline) as an adhesive or a compatibilizing agent (page 423), its miscibility with water and organic solvents and compounding with it as enhancing the adhesion to polar surfaces (431-432). In the alternative, Akkerman teaches water-soluble homopolymers, such as poly(meth) acrylamide, polyvinylpyrrolidone, poly 2-ethyl oxazoline at low levels as being useful to achieve extended open times in waterborne coatings [0007]. 
With regard to (b), Miller teaches polyacrylic acid as a thickening agent in amounts up to 10% by wt. of resin content, depending on the desired thickness, and the coating as comprising solids content, excluding pigment, at 35 wt.%, and a range of, for e.g., 50-95 vol% of Rhoplex MV1 emulsion (i.e. 100 acrylic solids, at solid content 46 wt.%, col. 4, lines 28-30) (col. 6, 12-15, col. 11, lines 5-40). Given the teaching in Miller, and the teaching in Chiu and Akkerman on advantages of using poly(2-ethyl-2-oxazoline) in aqueous compositions, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to (a) include appropriately effective amount of poly(2-ethyl-2-oxazoline) so as to provide for the disclosed advantages, including within the claimed range, and (b) to formulate coating compositions from an acrylic film forming resin dispersion, any of the disclosed thickeners including polyacrylic acid, and poly(2-ethyl-2-oxazoline) in amounts within the scope of the claimed invention, absent evidence of criticality for the claimed ranges (obviates claims 1, 4, 5). Although the reference teaches vol. of acrylic resin, the burden is shifted to applicants to establish that the disclosed vol% range of film forming resin is mutually exclusive of the claimed weight of film forming resin of claim 1. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05. With regard to (c), the claimed compositional limitations are obviated by the cited references. A skilled artisan would reasonably expect compositions which overlap in scope with the claimed composition to be capable of being removed by an aqueous buffer, absent evidence to the contrary.
With regard to claim 2, Miller teaches defoamers and coalescing agents (col 4, lines 62-67).
With regard to claim 3, Millers teaches acrylic emulsions (col. 4, lines 28-34).
With regard to claim 6, Miller teaches polyacrylic acid as a thickening agent.
With regard to claim 7, Miller teaches titanium dioxide (i.e. white pigment) (col. 11, lines 2-40). As such, it would have been within the level of a skilled artisan to include a colorant in Millers compositions, as modified by secondary references, so as to provide for colored coatings.
With regard to claim 8 and 9, Miller teaches hexavalent chromium, such a sodium chormoate, potassium chromate, ammonium chromate etc. as corrosion inhibitors (reads on chromates recited in claim 9) (col. 3, line 15-col. 4, line 2, col. 11, lines 5-40, reference claims 1, 2). Additionally, Miller teaches dimethylethanol amine and diethanol amine (reads on alkyl amino alcohols as recited in claim 9) (col. 5, lines 12-20).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10,093,827 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 is as follows:

    PNG
    media_image1.png
    208
    414
    media_image1.png
    Greyscale

The ranges as recited in patented claim 1 are fully encompassed by pending claim 1. Likewise, the method of patented claim 9 recites a composition that falls within the scope of claim 1. Thus, patented claims 1 and 10 anticipate pending claim 1.
 	Limitations as presently recited in claims 2, 3, 4, 5, 6 are met by patented claims 2, 4, 5, 6 and 7. It is noted that a dispersion as recited in claim 4 reads on emulsion of patented claim 3.
With regard to claims 8 and 9, it is noted that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). In view of the case law, attention is drawn to col. 9, lines 12-16 in the patent disclosure, which teaches ethanolamine, diethanolamine, triethanolamine and various other ethylic and methylic primary, secondary and tertiary amines as volatile bases. It is further noted that the disclosed volatile bases read on anti-corrosive agents of claim 9, i.e. alkyl-amines and alkylamino alcohols. In view of the specification, it would have been obvious to a skilled artisan to include the disclosed volatile bases in patented claims 1 or 9 and thereby arrive at the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satya B Sastri/
Primary Examiner, Art Unit 1762